Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                         August 17, 2021


       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    STATE OF WASHINGTON,                                              No. 54029-1-II

                          Respondent,

           v.

    ZYION DONNTISTE HOUSTON-SCONIERS,                          UNPUBLISHED OPINION

                          Appellant.


         SUTTON, J. — Zyion Houston-Sconiers appeals his convictions for unlawful possession of

a firearm and unlawful possession of a controlled substance (UPCS) with a firearm enhancement.

Houston-Sconiers argues that the trial court erred by denying his CrR 3.6 motion to suppress

evidence found during the search of a vehicle. He also argues that he received ineffective

assistance of counsel during the CrR 3.6 hearing. Further, Houston-Sconiers argues that the trial

court erred by denying his motion to exclude an officer’s testimony based on a violation of

ER 615.         Finally, Houston-Sconiers argues that his conviction for UPCS with a firearm

enhancement must be reversed under State v. Blake.1 In his statement of additional grounds (SAG),

Houston-Sconiers argues that the trial court erred by failing to require defense counsel to certify

that he complied with the applicable standard for indigent defense services, and the police violated

Houston-Sconiers’ constitutional rights by failing to properly read him his Miranda2 rights.


1
    197 Wn.2d 170, 481 P.3d 521 (2021).
2
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
No. 54029-1-II


         Houston-Sconiers’ claims related to the CrR 3.6 order, ineffective assistance of counsel,

and ER 615 fail. The claims raised in his SAG also fail. Thus, we affirm Houston-Sconiers’

conviction for unlawful possession of a firearm. However, the conviction for UPCS must be

remanded under Blake. Therefore, we remand to the trial court to vacate the UPCS with a firearm

enchantment conviction, and for resentencing.

                                              FACTS

                                     I. FACTUAL BACKGROUND

         During a traffic stop, police officers found heroin and a firearm in Houston-Sconiers’

backpack. The State charged Houston-Sconiers by amended information with one count of

unlawful possession of a firearm in the first degree and one count of unlawful possession of a

controlled substance (heroin) with intent to deliver with a firearm enhancement.

                                        II. CRR 3.6 HEARING

         The trial court held a CrR 3.6 hearing based on Houston-Sconiers’ motion to suppress all

evidence found in the vehicle. Houston-Sconiers argued that the Terry3 stop of the vehicle was

pretextual, was conducted for purposes of criminal investigation, and was not justified by a

reasonable and articulable suspicion of criminal activity. The court heard the following evidence

at the hearing:

         In November 2018, Tacoma Police Department Sergeant David Johnson worked in the

Department’s gang unit with an emphasis on street crimes and also worked undercover in the




3
    Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L.Ed.2d 889 (1968).



                                                  2
No. 54029-1-II


Tacoma Hilltop area.4 At that time, the unit was working with uniformed patrol officers, McNelly,

Munn, and Bradley, who were assisting one to two times a month prior to their regular duty shift,

working in marked patrol cars.

          Near the end of his shift, Sergeant Johnson was watching a car at a gas station with a history

of being used for drug transactions. Officers McNeely, Munn, and Bradley were positioned out

of the line of sight. Sergeant Johnson observed two vehicles on the south side of the gas station:

a blue Buick and a Cadillac. Sergeant Johnson saw the Cadillac park at the gas station for

approximately 20 minutes with none of the occupants leaving the car to pump gas or enter the

associated store. Two other vehicles in the parking lot had occupants that similarly did not conduct

business with the gas station, but interacted with the occupants of the Cadillac. A person later

identified as Tayvion Johnson was standing outside the Buick, talking to an occupant of the Buick.

Tayvion then got into the front passenger seat of the Cadillac. A blue Chevrolet Trailblazer then

pulled into the lot and parked next to the Cadillac. A person later identified as Houston-Sconiers

exited the Trailblazer and approached Tayvion in the Cadillac.

          Sergeant Johnson observed the two men enter the Cadillac, and he saw movement inside

the vehicle. Houston-Sconiers returned to the Trailblazer, pulled a backpack from the Trailblazer,

returned to the Cadillac, and got into the right backseat of the Cadillac with the backpack. The

back and side windows of the Cadillac were tinted, so Sergeant Johnson was unsure if he was able

to see any other people in the back of the vehicle.




4
    Many of the cited facts are from the trial court’s undisputed findings of fact.


                                                    3
No. 54029-1-II


       Sergeant Johnson radioed the Cadillac’s license plate number to the other officers who

were familiar with the Cadillac’s registered owner, Cubean. He observed the Cadillac leave the

gas station and head towards an exit from the parking lot. Sergeant Johnson believed there was

insufficient suspicious activity to justify contacting the Cadillac at that time and stopped his

surveillance of it. He then observed it make a sharp turn and return to the west side of the gas

station parking lot. Houston-Sconiers jumped out of the back of the Cadillac and began waving

his arms and screaming at Sergeant Johnson. He then started to approach Sergeant Johnson’s

vehicle. While the door of the Cadillac was open, Sergeant Johnson was able to see a female inside

who matched the description of the registered owner. He radioed his observations and left the

area. The Cadillac pulled out of the parking lot, and began traveling eastbound down the street.

Officers McNeely, Munn, and Bradley all confirmed the registered owner of the Cadillac was

Cubean and determined that her driver’s status as No Valid Operator’s License (NVOL), but that

she was eligible for a driver’s license. The officers decided to conduct a traffic stop of Cubean.

       Officer McNeely was aware of Cubean from previous encounters and knew she was

associated with known gang members. Officer McNeely decided to follow up with the traffic

violation. Officers Bradley and Munn also knew Cubean from a previous encounter, so they

assisted Officer McNeely.

       The officers followed Cubean in separate marked patrol cars. Officer McNeely was in the

first vehicle behind Cubean’s car, followed by Officer Munn. Cubean pulled over and parked

before Officer McNeely activated his patrol car’s light bar. Before Cubean stopped, Officer

McNeely recognized Tayvion Johnson as the front seat passenger as he had arrested Tayvion a

few months prior to this incident.



                                                 4
No. 54029-1-II


       Before exiting his patrol car, Officer Munn observed Cubean “reach[] over Tayvion,

towards the area of the glove[ ]box.” Clerk’s Papers (CP) at 174; Verbatim Report of Proceedings

(VRP) (April 18, 2019) at 152. At the same time, Officer Munn observed Tayvion leaning forward

and looking around. Officer Munn observed both Tayvion and Cubean reach for the glove box.

Based on these movements and his prior knowledge of Cubean and Tayvion, Officer Munn

approached the vehicle with his gun drawn against his leg. Officer McNeely exited his vehicle;

contacted Cubean; and asked for her license, registration and proof of insurance. Cubean did not

have a license, but she presented a valid state identification. Officer McNeely went back to his

patrol car to process the traffic infraction. On his way back, he noticed that Houston-Sconiers was

not wearing a seatbelt and asked him to identify himself, which he did. Officer McNeely also

asked Cubean to continue looking for her registration.

       When Officer Bradley approached the vehicle, Tayvion informed him that he was a

member of the Crips. Officer Bradley then recognized Houston-Sconiers in the backseat, having

previously met him when Officer Bradley contacted a group of individuals for smoking marijuana

in public.

       While Officer McNeely ran routine records check, Officer Munn asked Cubean numerous

times if she kept her registration in her glove box, as she was nervously looking around for it.

Officer Munn suggested Cubean check the glovebox for her registration, and Cubean replied that

she did not have it and could not look in there. Officer Munn asked Cubean if the glove box was

locked, and Cubean replied that it was not. Officer Munn became concerned that she had a weapon

in the glove box due to her nervousness and unwillingness to open the glove box, as well as her

known association with gang members.



                                                5
No. 54029-1-II


         After Officer McNeely verified Cubean’s identification, he decided to issue her an

infraction ticket, and he returned to the vehicle. While Officer McNeely was speaking with

Cubean, Officer Munn opened the glove box and found a firearm. He then closed the glove box

and directed the other officers to detain Cubean and Tayvion. Officer Munn knew that Tayvion

could not legally possess a firearm because he had prior felony convictions and Cubean could not

legally possess the firearm in the glove box because she did not have a concealed pistol license.

         The officers removed all three occupants from the vehicle, including Houston-Sconiers.

The officers gave all three occupants both Miranda and Ferrier5 warnings. After the warnings

were given, all three occupants voluntarily consented to the officers searching the vehicle.

         The officers searched the vehicle and located a camouflage backpack on the floor of the

vehicle next to where Houston-Sconiers had been sitting. The backpack contained a loaded semi-

automatic handgun with a round in the chamber and prescription bottles with Houston-Sconiers’

name on them. After the officers found the firearm, Houston-Sconiers withdrew his consent for

the officers to continue their search. At this point, the officers stopped their search and applied for

and obtained a search warrant. Following the search authorized by the warrant, the officers found

black tar heroin in the backpack but no drug paraphernalia.

         Houston-Sconiers contested the validity of the stop and a CrR 3.6 hearing was held.

Following the hearing, the trial court found the Terry stop was justified by reasonable and

articulable suspicions, and officer safety concerns and consent justified the scope of the search.

The trial court found:



5
    State v. Ferrier, 136 Wn.2d 103, 118, 960 P.2d 927 (1998).



                                                  6
No. 54029-1-II


                 The police validly stopped the Cadillac, having a reasonable articulable
         suspicion that Brianna Cubean had committed a traffic infraction, if not a traffic
         misdemeanor. While they may have had other motivations in stopping the Cadillac,
         it was a mixed-motive stop valid under State v. Arreola,[6] rather than a pretextual
         stop under State v. Ladson.[7] The No Valid Operator’s License violation was an
         actual, conscious, and independent cause of the stop. The police actually,
         consciously, and independently determined that the traffic stop for that reason was
         reasonably necessary in furtherance of traffic safety and general welfare. Police
         need not ignore an actual violation, as long as discretion is properly exercised.

                When Brianna produced a valid state identification, but no driver’s license,
         Officer McNeely was entitled to cite her for No Valid Operator’s License.

                 The stop was properly expanded to allow Officer Munn to open and look
         into the glove[ ]box, as he had a reasonable articulable suspicion of the presence of
         a weapon in the glove[ ]box. His concern for officer safety was reasonable in light
         of the totality of the following circumstances:

                1) Brianna’s movements at the time of the stop,

                2) Tayvion’s movements at the time of the stop,

                3) known connection between Brianna and known gangmembers [sic],

                4) Tayvion’s gang involvement and criminal history,

                [5]) Brianna’s statements related to the glove[ ]box, to include a claim that
                she could not check the glove[ ]box for her registration, despite it being
                unlocked,

                [6]) Brianna’s nervous manner while speaking to the officer.

                 The discovery of the firearm in the glove[ ]box properly expanded the valid
         scope of the stop into a criminal investigation. By that time, the officer had
         determined the defendant also had a violent felony history. None of the occupants
         of the Cadillac could have lawfully possessed that firearm. Additionally, the gun
         being in the glove[ ]box was a crime.




6
    176 Wn.2d 284, 297, 290 P.3d 983 (2012).
7
    138 Wn.2d 343, 358, 979 P.2d 833 (1999).


                                                  7
No. 54029-1-II


                  The police then obtained valid consent to search the Cadillac. The totality
          of the circumstances demonstrate that Brianna, as the registered owner voluntarily,
          intelligently and knowingly allowed the officers to search the Cadillac, with the
          exception of the stripper bag8 in the backseat. The totality of the circumstances
          demonstrate that the defendant also voluntarily, intelligently and knowingly
          allowed the officers to search the Cadillac.

                 There was no violation of Article 1, Section 7 of the Washington [S]tate
          [C}onstitution. The evidence sought to be suppressed is admissible as having been
          discovered as set out above, and through a warrant based upon probable cause.

CP at 176-78.

                                          III. BENCH TRIAL

          The case proceeded to a bench trial. During trial, after the officers testified, defense

counsel moved to exclude Officer Munn’s testimony under ER 615, arguing that the officers had

violated the court order under ER 615 by discussing their testimony with each other. He implied

that Officers Munn and McNeely had been talking about the tinted windows in the hallway of the

courthouse. Houston-Sconiers’ wife said she had overheard them talking on the day of trial, and

heard the word “tints.” VRP (July 16, 2019) at 550. Defense counsel argued that this violated the

court order that “all witnesses remain outside the courtroom until they have been called.” CP at

200; VRP (July 16, 2019) at 547-48.

          The trial court took testimony on this issue. Officer Munn and the other officer testified

that they were not discussing Houston-Sconiers’ case. The court denied the motion and found that

there was neither evidence of collusion nor evidence of Officer Munn violating a court order. The

court stated:




8
    This was a bag in the backseat separate from the backpack at issue here.


                                                  8
No. 54029-1-II


        [T]he record before me does not demonstrate that there has been a violation of ER
        615, and I say that for a couple of reasons. One is we have contrary evidence about
        what was said in the – out in the lobby, or in the hallway entrance to this court.
        And I don’t disbelieve that Ms. Wood heard something that occurred between the
        two officers, and both officers indicated they were talking to each other out in the
        hallway. However, what has been put before this Court is but a snippet of that
        conversation, and not enough for this Court to find that there was any
        inconsistencies or collusion between the witnesses.

VRP (July 17, 2019) at 626-27.

        Following the trial, the court found Houston-Sconiers guilty of unlawful possession of a

firearm in the first degree under count I; UPCS, the lesser included offense for count II; and a

firearm enhancement. The trial court entered findings of fact and conclusions of law.

                                           IV. POST-TRIAL

        Houston-Sconiers filed a motion to vacate the trial court’s findings and conclusions

regarding the CrR 3.6 motion to suppress, arguing similar arguments as before, and that he had

received ineffective assistance of counsel because his defense counsel had failed to adequately

investigate and present evidence regarding whether the officers could see inside the vehicle. The

trial court denied this motion, stating in its order that “[t]here is no reasonable probability that the

result of the CrR 3.6 hearing would have been different had [defense counsel] performed as current

defense counsel argues she should have performed.” CP at 305.

        The court imposed 100 months plus a 36-month enhancement for the firearm enhancement,

plus 12 months of community custody.

        Houston-Sconiers appeals.




                                                   9
No. 54029-1-II


                                           ANALYSIS

                                     I. MOTION TO SUPPRESS

       Houston-Sconiers argues that the trial court erred by denying his CrR 3.6 motion to

suppress because the vehicle stop was pretextual in violation of the Fourth Amendment of the

United States Constitution and article 1, section 7 of the Washington Constitution; Officer Munn

illegally expanded the scope of the stop to search the glove box and illegally seized Houston-

Sconiers; the unlawful search and unlawful seizure were not justified by officer safety issues or

based on voluntary consent; and the occupants of the car were not lawfully removed.9, 10 We hold

that Houston-Sconiers’ arguments fail, and the trial court did not err by denying the CrR 3.6 motion

to suppress.

A. LEGAL PRINCIPLES

       Both the Fourth Amendment to the United States Constitution and article 1, section 7 of

the Washington Constitution require an officer to obtain a warrant before seizing an individual

unless an exception to the warrant requirement applies. State v. Weyand, 188 Wn.2d 804, 811,

399 P.3d 530 (2017). One such exception allows an officer to conduct a brief investigative stop

known as a Terry stop. State v. Z.U.E., 183 Wn.2d 610, 617, 352 P.3d 796 (2015).



9
   Houston-Sconiers challenges the CrR 3.6 findings of fact (FF) regarding mixed motive,
reasonable articulable suspicion, expanded scope, and valid consent. He also challenges the
findings from the bench trial regarding the warrantless search of the glove box (FF VII), consent
(FF IX), the gun was easily accessible for use (FF XIII), and the conclusion that the guns and drugs
were found in the backpack next to him (FF III).
10
  In his supplemental briefing, Houston-Sconiers also argues that the stop was pretextual under
Blake. However, Blake is irrelevant to determining whether a traffic stop is pretextual because
Blake only held that the statute criminalizing simple possession is unconstitutional. 197 Wn.2d at
195.


                                                10
No. 54029-1-II


       A Terry stop is permissible if the “officer has a reasonable suspicion, grounded in specific

and articulable facts, that the person stopped has been or is about to be involved in a crime.” State

v. Acrey, 148 Wn.2d 738, 747, 64 P.3d 594 (2003). Article 1, section 7 of the Washington

Constitution provides broader protections than the Fourth Amendment and generally requires that

the available facts “substantiate more than a mere generalized suspicion that the person detained

is ‘up to no good.’” Z.U.E., 183 Wn.2d at 618 (quoting State v. Bliss, 153 Wn. App. 197, 204, 222

P.3d 107 (2009)). “[T]he facts must connect the particular person to the particular crime that the

officer seeks to investigate.” Z.U.E., 183 Wn.2d at 618.

       “When reviewing the merits of an investigatory stop, a court must evaluate the totality of

circumstances presented to the investigating officer.” State v. Glover, 116 Wn.2d 509, 514, 806

P.2d 760 (1991). Among the factors to consider when evaluating whether the stop was proper are

the officer’s training and experience, the location of the stop, and the conduct of the detainee.

Acrey, 148 Wn.2d at 747. To an extent, reasonableness of the stop depends on the seriousness of

the suspected criminal conduct. State v. McCord, 19 Wn. App. 250, 253, 576 P.2d 892 (1978).

The State bears the burden of proving the legality of a warrantless seizure by clear and convincing

evidence. State v. Rawley, 13 Wn. App. 2d 474, 479, 466 P.3d 784 (2020).

       “In reviewing the denial of a motion to suppress, we review the trial court’s conclusions of

law de novo and its findings of fact used to support those conclusions of law for substantial

evidence.” State v. Fuentes, 183 Wn.2d 149, 157, 352 P.3d 152 (2015). Substantial evidence is

evidence sufficient to persuade a fair-minded, rational person of their truth. State v. Levy, 156

Wn.2d 709, 733, 132 P.3d 1076 (2006). However, we “‘will review only those facts to which error

has been assigned.’” State v. Ross, 141 Wn.2d 304, 309, 4 P.3d 130 (2000) (quoting State v. Hill,



                                                 11
No. 54029-1-II


123 Wn.2d 641, 647, 870 P.2d 313 (1994)). If the defendant does not challenge the findings of

fact, we consider them verities on appeal. State v. Betancourth, 190 Wn.2d 357, 363, 413 P.3d

566 (2018).

B. PRETEXTUAL STOP

       Houston-Sconiers argues that the traffic stop was pretextual. We hold that the traffic stop

was not pretextual and was lawful.

       Under article 1, section 7, pretextual traffic stops are unconstitutional. State v. Ladson,

138 Wn.2d 343, 358, 979 P.2d 833 (1999); CONST. art. I, § 7. A traffic stop is pretextual when an

officer relies on some legal authorization as “a mere pretext to dispense with [a] warrant when the

true reason for the seizure is not exempt from the warrant requirement.” Ladson, 138 Wn.2d at

358. Our Supreme Court in Ladson explained, “[T]he problem with a pretextual traffic stop is that

it is a search or seizure which cannot be constitutionally justified for its true reason (i.e.,

speculative criminal investigation), but only for some other reason (i.e., to enforce traffic code)

which is at once lawfully sufficient but not the real reason.” 138 Wn.2d at 351.

       When determining whether a stop is pretextual, we consider the totality of the

circumstances, including the subjective intent of the officer and the objective reasonableness of

the officer’s behavior. Ladson, 138 Wn.2d at 358-59. “When an unconstitutional search or seizure

occurs, all subsequently uncovered evidence becomes fruit of the poisonous tree and must be

suppressed.” Ladson, 138 Wn.2d at 359.

       Pretextual stops “‘generally take the form of police stopping a driver for a minor traffic

offense to investigate more serious violations—violations for which the officer does not have

probable cause.’” State v. Quezadas-Gomez, 165 Wn. App. 593, 600-01, 267 P.3d 1036 (2011)



                                                12
No. 54029-1-II


(quoting State v. Myers, 117 Wn. App. 93, 94-95, 69 P.3d 367 (2003)). “[A] traffic stop is not

unconstitutionally pretextual so long as investigation of either criminal activity or a traffic

infraction (or multiple infractions), for which the officer has a reasonable articulable suspicion, is

an actual, conscious, and independent cause of the traffic stop.” State v. Arreola, 176 Wn.2d 284,

297, 290 P.3d 983 (2012). A mixed motive stop does not violate article 1, section 7 if the police

officer making the stop exercises discretion appropriately. Thus, if a police officer makes an

independent and conscious determination that a traffic stop to address a suspected traffic infraction

is reasonably necessary to further traffic safety and the general welfare, the stop is not pretextual.

That remains true even if the legitimate reason for the stop is secondary and the officer is motivated

primarily by a hunch or some other reason that is insufficient to justify a stop. Arreola, 176 Wn.

2d at 298-99.

       Here, the trial court found that the officers had more than one motive for the Terry stop.

The officers were motivated by the NVOL, Cubean’s association with gang members, and their

suspicion of Houston-Sconiers’ backpack. The court found that the NVOL was an “actual,

conscious, and independent cause of the stop.” CP at 177.

       The officers who conducted the traffic stop did so in order to enforce the NVOL law. They

had reasonable suspicion based on their license check to believe that Cubean did not have a valid

driver’s license. These officers were not part of the gang unit that had initially radioed in the

description and set up the surveillance of the area at issue; rather, they were officers regularly

assigned to patrol traffic violations and were in uniform at the time. Accordingly, they were acting

within their normal course of duty to conduct a Terry stop in order to enforce the NVOL law.

Officer McNeely asked Cubean for her license and registration, confirmed that she did not have a



                                                 13
No. 54029-1-II


valid driver’s license, and was preparing to issue a citation. This was a proper mixed motive stop

and did not violate Houston-Sconiers’ constitutional rights.

        Based on the totality of the circumstances, the officers had reasonable and articulable

reasons for the Terry stop. There is substantial evidence that the stop here was a mixed motive

stop and that NVOL was a valid reason for such a stop. Therefore, the trial court did not err in

finding a mixed motive stop.

C. THE DETENTION WAS REASONABLE IN SCOPE

        Houston-Sconiers argues that even if the initial stop of the vehicle was justified, his

detention exceeded the legitimate scope of the Terry stop. We hold that the officers did not exceed

the scope of the Terry stop and his detention was reasonable.

        “[A] warrantless search must be ‘strictly circumscribed by the exigencies which justify its

initiation.’” Mincey v. Arizona, 437 U.S. 385, 393, 98 S. Ct. 2408, 57 L. Ed. 2d 290 (1978)

(quoting Terry v. Ohio, 392 U.S. 1, 25-26, 88 S. Ct. 1868, 20 L. Ed. 2d 8889 (1968)). Whether an

officer has exceeded the scope of a Terry stop is a fact-specific inquiry. State v. Wheeler, 43 Wn.

App. 191, 195, 716 P.2d 902 (1986). The stop must last no longer than necessary and employ the

least intrusive means available to verify or dispel the reasonable suspicion. Florida v. Royer, 460

U.S. 491, 500-01, 103 S. Ct. 1319, 75 L. Ed. 2d 229 (1983). Similar to the analysis for determining

the validity of the Terry stop, the proper scope of a Terry stop depends on “the purpose of the stop,

the amount of physical intrusion upon the suspect’s liberty, and the length of time the suspect is

detained.” State v. Williams, 102 Wn.2d 733, 740, 689 P.2d 1065 (1984). An officer must release

the individual if the initial results of the stop dispel the officer’s suspicions, but results of the stop




                                                   14
No. 54029-1-II


that confirm the suspicions or arouse further suspicions permit an extended seizure. Acrey, 148

Wn.2d at 747.

       Here, Officer Munn already had reasonable suspicion that the vehicle’s occupants

possessed weapons as he approached the vehicle because he saw furtive movements inside the car

that appeared to be people reaching for weapons near the glove box. Officer Munn asked Cubean

if her registration for the car was in her glove box, and he asked her to check. Cubean exhibited

nervousness when asked multiple times to check her glove box, making Officer Munn more

suspicious that she was keeping a weapon in there. Cubean did not check the glove box for the

registration even though it was unlocked and Officer Munn requested she do so.

       Officer Munn’s actions did not improperly expand the legitimate scope of the Terry stop.

This was not an intrusive means for Officer Munn to verify or dispel his suspicions about a weapon

being in the glove box. See Florida, 460 U.S. at 500. Accordingly, we hold that Officer Munn

did not impermissibly expand the scope of the Terry stop.

D. SAFETY CONCERNS AND PROTECTIVE SWEEP OF THE GLOVE BOX

       Houston-Sconiers argues that the search cannot be justified by officer safety. We hold that

the search was justified as a protective sweep based on officer safety concerns.

       Officers may conduct a protective sweep if they have reasonable suspicion to believe the

defendant may somehow harm the officers. See Maryland v. Buie, 494 U.S. 325, 333-34, 110 S.

Ct. 1093, 108 L. Ed. 2d 276 (1990).

       Houston-Sconiers challenges the trial court’s conclusion of law that “[t]he stop was

properly expanded to allow Officer Munn to open and look into the glove[ ]box, as he had

reasonable articulable suspicion for the presence of weapon in the glove[ ]box.” Opening Br. of



                                                15
No. 54029-1-II


Appellant at 1; CP at 177. Officer Munn’s concern for officer safety was reasonable in light of

the totality of the following findings of fact from the trial court:

        1) Brianna’s movements at the time of the stop,

        2) Tayvion’s movements at the time of the stop,

        3) known connection between Brianna and known gangmembers [sic],

        4) Tayvion’s gang involvement and criminal history,

        [5]) Brianna’s statements related to the glove[ ]box, to include a claim that she
        could not check the glove[ ]box for her registration, despite it being unlocked, [and]

        [6]) Brianna’s nervous manner while speaking to the officer.

CP at 176-77. These findings of fact supported the trial court’s conclusion of law.

        Officer Munn testified that he was concerned that the occupants in the vehicle were

reaching for weapons based on their sporadic movements. Cubean’s hesitancy to open the glove

box even though she stated that it was unlocked also concerned him.

        The search was valid on the basis of officer safety because of the furtive movements of the

vehicle occupants, the known gang connections and criminal history of the occupants, Cubean’s

nervous manner when speaking with the officer, and the conversation between Cubean and the

officer about opening the glove box. Thus, we hold that officer safety provided a valid exception

to the warrant requirement regarding the search of the glove box.

        The search of the camouflaged backpack was also justified based on officer safety

concerns. Sergeant Johnson had observed Houston-Sconiers take the backpack from another

vehicle and put it in the Cadillac. Officer Bradley testified that he had experiences with firearms

being carried in backpacks. Because of Officer Bradley’s prior experiences with weapons being




                                                  16
No. 54029-1-II


carried in backpacks, he had reason to believe that the backpack may contain a firearm in it. Thus,

we hold that officer safety also provided a valid exception to the warrant requirement regarding

the search of the backpack.

       Accordingly, we hold that officer safety concerns provided a justification for searching the

glove box and backpack without a warrant.

E. THE OCCUPANTS OF THE VEHICLE WERE LAWFULLY REMOVED

       Houston-Sconiers also challenges the officers removal of the occupants from the vehicle.

We hold that the occupants were removed from the vehicle for a lawful reason.

       As stated above, officers may conduct a protective sweep if they have reasonable suspicion

to believe the defendant may somehow harm the officers. See Buie, 494 U.S. at 333-34.

       Tayvion was removed from the vehicle as part of the protective sweep, as he was sitting in

the passenger seat in front of the glove box where Officer Munn suspected a weapon to be, and

the officers were aware of his gang affiliation. Cubean was removed in the course of her arrest,

even though she ultimately was not arrested. Houston-Sconiers was removed from the Cadillac

after the officers discovered the firearm in the glove box. Because these were all valid reasons for

removing the occupants of the vehicle, the occupants were lawfully removed and Houston-

Sconiers’ argument fails. See Buie, 494 U.S. at 333-34.

F. CONSENT

       Houston-Sconiers argues that valid consent to search the backpack was not given. We hold

that Houston-Sconiers’ consent was knowingly and voluntarily given.

       “Consent is recognized as an independent basis for a warrantless search.” State v. Tyler,

177 Wn.2d 690, 707, 302 P.3d 165 (2013). For consent to be valid, a person must consent freely



                                                17
No. 54029-1-II


and voluntarily. State v. O’Neill, 148 Wn.2d 564, 588, 62 P.3d 489 (2003). If the defendant

challenges the free and voluntary character of the consent, the State must show by clear and

convincing evidence that the person consented freely and voluntarily, not as a result of duress or

coercion. O’Neill, 148 Wn.2d at 588; State v. Smith, 115 Wn.2d 775, 789, 801 P.2d 975 (1990).

Clear and convincing evidence exists when the evidence shows that the ultimate fact at issue is

“highly probable.” United States v. Yi, 704 F.3d 800, 806 (9th Cir. 2013).

       Whether consent is free and voluntary is a question of fact that we determine based upon

the totality of the circumstances. State v. Dancer, 174 Wn. App. 666, 676, 300 P.3d 475 (2013).

This analysis looks at: (1) whether the police gave Miranda warnings before obtaining consent,

(2) the consenting person’s degree of education and intelligence, and (3) whether the police

advised the consenting person of the right to refuse consent. Dancer, 174 Wn. App. at 676. No

single factor is determinative. Dancer, 174 Wn. App. at 676. The court may also consider other

factors, including whether the person was cooperative or initially refused consent, whether law

enforcement had to request consent repeatedly, and whether the defendant was restrained. Dancer,

174 Wn. App. at 676. Although knowledge of the right to refuse consent is relevant, it is not

necessary to a valid consent. State v. Nelson, 47 Wn. App. 157, 163, 734 P.2d 516 (1987).

       Here, the trial court found, in relevant part, that “[a]fter talking to Cubean, [Tayvion]

Johnson and [Houston-Sconiers] about consent, including telling them they could withdraw

consent at any time, the officers obtained consent from them to search the Cadillac.” CP at 248.

The three officers testified that each of the occupants of the vehicle gave their consent to being

searched after being given Miranda and Ferrier warnings.           They obtained their consent

immediately after discovering the gun in the glove box. Contrary to Houston-Sconiers’ contention,



                                               18
No. 54029-1-II


there is no evidence that any of the officers told the occupants that if they did not consent to the

search, the car would be towed.

       There is no evidence that Houston-Sconiers’ consent was not given knowingly and

voluntarily. The officers gave Houston-Sconiers Miranda warnings before obtaining consent and

notified him of his right to refuse to consent. Houston-Sconiers did not present any evidence at

the CrR 3.6 hearing that his level of education or intelligence in any way affected his ability to

understand consent. In fact, he withdrew his consent once the officers found the firearm in his

backpack.

       We hold that the consent was knowingly and voluntarily given.

                            II. INEFFECTIVE ASSISTANCE OF COUNSEL

       Houston-Sconiers argues that defense counsel was ineffective at the suppression hearing

by failing to argue the discrepancy in the vehicle’s window tinting. He claims that defense

counsel’s failure to pursue a line of questioning with Officer Munn and Sergeant Johnson on

whether it was actually possible to see movement through the vehicle’s tinted windows rendered

his performance deficient. We hold that Houston-Sconiers did not receive ineffective assistance

of counsel based on his counsel’s performance at the suppression hearing.

       Ineffective assistance of counsel is a constitutional error arising from the Sixth Amendment

to the United States Constitution and article 1, section 22 of the Washington Constitution. See

State v. Estes, 188 Wn.2d 450, 457, 395 P.3d 1045 (2017). To prevail on an ineffective assistance

claim, the defendant must show: (1) defense counsel’s representation was deficient; and (2) the

deficient representation prejudiced the defendant. Estes, 188 Wn.2d at 457-58. Representation is

deficient if, after considering all the circumstances, it falls below an objective standard of



                                                19
No. 54029-1-II


reasonableness. Estes, 188 Wn.2d at 458. Prejudice exists if there is a reasonable probability that,

except for counsel’s errors, the result of the proceeding would have been different. Estes, 188

Wn.2d at 458.

       Counsel’s conduct is not deficient if it can be characterized as a legitimate trial strategy,

but the relevant question is not whether counsel’s choices were strategic, but whether they were

reasonable. State v. Grier, 171 Wn.2d 17, 33-34, 246 P.3d 1260 (2011). However, when the

record does not show counsel’s reasons for making a particular strategic or tactical choice at trial,

we are unable to determine whether counsel’s decision lacked a legitimate strategic basis. State v.

Linville, 191 Wn.2d 513, 525, 423 P.3d 842 (2018). And “when ‘the claim is brought on direct

appeal, the reviewing court will not consider matters outside the trial record.’” Linville, 191 Wn.2d

at 525 (quoting State v. McFarland, 127 Wn.2d 322, 335, 899 P.2d 1251 (1995)).

       Assuming, without deciding, that counsel’s performance was deficient, Houston-Sconiers

fails to establish prejudice. The trial court stated that it would not have changed its ruling even if

defense counsel had emphasized the tint issue.

       Accordingly, we hold that Houston-Sconiers did not receive ineffective assistance of

counsel for his defense counsel’s performance at the suppression hearing.

                                 III. OFFICER MUNN’S TESTIMONY

       Houston-Sconiers argues that the trial court erred by denying his motion to exclude Officer

Munn’s testimony under ER 615. We hold that the trial court properly denied Houston-Sconiers’

motion to exclude Officer Munn’s testimony.

       Here, the trial court issued an order excluding all witnesses from the courtroom under ER

615. ER 615 states:



                                                 20
No. 54029-1-II


              At the request of a party the court may order witnesses excluded so that they
       cannot hear the testimony of other witnesses, and it may make the order of its own
       motion. This rule does not authorize exclusion of (1) a party who is a natural
       person, or (2) an officer or employee of a party which is not a natural person
       designated as its representative by its attorney, or (3) a person whose presence is
       shown by a party to be reasonably necessary to the presentation of the party’s cause.

ER 615.

       Defense counsel moved to exclude Officer Munn’s testimony following an allegation from

Houston-Sconiers’ wife that she overheard Officer Munn discussing his testimony with Officer

McNeely outside of the courtroom in the hallway, and that she heard Officer Munn use the word

“tints” referring to the tinted windows in the Cadillac. VRP (July 16, 2019) at 550. Houston-

Sconiers argues that because window tinting was a point of contention in the trial and went to

Officer Munn’s credibility, Officer Munn was likely discussing his testimony in violation of the

court’s order, and therefore, his testimony should have been stricken.

       The trial court did not abuse its discretion because Officer Munn did not violate ER 615.

Officer Munn was not in the courtroom and did not observe any other witness testimony. The

court questioned Officer Munn and the other officer he was alleged to have talked to, and found

they credibly denied the allegations that they were discussing testimony related to the trial. We

do not review credibility determinations. State v. Cardenas-Flores, 189 Wn.2d 243, 266, 401 P.3d

19 (2017).

       Accordingly, we hold that the trial court properly denied Houston-Sconiers’ motion to

exclude Officer Munn’s testimony.




                                                21
No. 54029-1-II


                                        IV. UPCS CONVICTION

          Houston-Sconiers argues that his conviction for UPCS with a firearm enhancement must

be vacated in light of State v. Blake. We agree and remand for the trial court to vacate Houston-

Sconiers’ conviction for UPCS with a firearm enhancement.

          While Houston-Sconiers’ appeal was pending before this court, our Supreme Court held

that Washington’s simple drug possession statute, RCW 69.50.4013(1), violates state and federal

due process clauses, and therefore, the statute is void. Blake, 197 Wn.2d at 195. A defendant

cannot be convicted based on a void statute. See State v. Rice, 174 Wn.2d 884, 893, 279 P.3d 849

(2012).

          Following the Blake decision, Houston-Sconiers filed a supplemental brief requesting that

we vacate and dismiss his conviction for UPCS with a firearm enhancement. The State filed a

supplemental response conceding that we should reverse and remand for the trial court to vacate

this conviction. We accept the State’s concession. Accordingly, we remand to the trial court to

vacate Houston-Sconiers’ conviction for UPCS with a firearm enhancement.11

                                                 SAG

                               I. CERTIFICATION OF DEFENSE COUNSEL

          In his SAG, Houston-Sconiers argues that the trial court erred by failing to require defense

counsel to certify that he or she complies with the applicable standard for indigent defense services,

and this prejudiced Houston-Sconiers. Houston-Sconiers’ argument is based on matters outside




11
  Houston-Sconiers also raised issues regarding the exceptional sentence he received, ineffective
assistance of counsel at sentencing, the firearm enhancement, and the supervision fee. We do not
address these issues related to sentencing because remand for resentencing is required.


                                                  22
No. 54029-1-II


of the record. See State v. McFarland, 127 Wn.2d 322, 338, 899 P.2d 1251 (1995) (holding that

we do not review matters outside the record on direct appeal.). Accordingly, we decline to address

this argument.

                                           II. MIRANDA

       In his SAG, Houston-Sconiers also argues that the trial court erred by denying his CrR 3.6

motion to suppress because he was not properly given Miranda warnings.

       State agents are not required to give Miranda warnings unless a suspect is subject to

custodial interrogation. State v. Heritage, 152 Wn.2d 210, 214, 95 P.3d 345 (2004). We review

whether a person was in custody for Miranda purposes de novo. State v. Lorenz, 152 Wn.2d 22,

36, 93 P.3d 133 (2004). The test is an objective one that asks whether a reasonable person in the

suspect’s position would have felt that his or her freedom was curtailed to the degree associated

with a formal arrest. Berkemer v. McCarty, 468 U.S. 420, 441-42, 104 S. Ct. 3138, 82 L. Ed. 2d

317 (1984); see Heritage, 152 Wn.2d at 218. A routine Terry stop does not rise to the level of

“custody” for purposes of Miranda. See Berkemer, 468 U.S. at 439-40; Heritage, 152 Wn.2d at

218.

       The evidence suggests, and the trial court found, that Houston-Sconiers did not receive full

Miranda warnings. See VRP (April 18, 2019); VRP (April 22, 2019); VRP (April 23, 2019) at

303 (“this court is not finding that Miranda was given to the defendant. In fact, the testimony was

inconsistent as to whether Mr. Houston-Sconiers was given Miranda warnings”). However,

Miranda warnings were not required because Houston-Sconiers was not yet in custody.

       Thus, we hold that Houston-Sconiers’ SAG Miranda claim fails.




                                                23
No. 54029-1-II


                                       CONCLUSION

       We affirm Houston-Sconiers’ conviction for unlawful possession of a firearm but reverse

his conviction for UPCS with a firearm enhancement. We remand for resentencing for the trial

court to vacate the UPCS with a firearm enhancement conviction, correct Houston-Sconiers’

offender score, and resentence him accordingly.



                                                   SUTTON, J.
 We concur:



LEE, C.J.




MAXA, J.




                                              24